Smith, J.
(dissenting): I find myself unable to agree with the conclusion reached by the majority. It is desired to hand down this opinion as quickly as possible so I will state my position briefly.
Nobody contends that the board of social welfare is a tax levying body. However, this court holds in subparagraph (a) of the sylla*682bus, that “the state board of. social welfare has the power and the duty to formulate a state-wide program of social welfare assistance and to advise the county boards what their welfare budgets would be in order to conform fully with such program.” I do not see how we can consistently so hold and not hold it to be the duty of the board of county commissioners to raise whatever funds are necessary to meet that budget. There is a provision for a three-mill levy and a provision under G. S. 1945 Supp. 79-3621, that the board of county commissioners has power to take all or any part of the sales tax residue fund to meet the adopted budget for expenses of social welfare for the next succeeding year. I think it was the intention of the legislature that this provision should be mandatory on the board where it was found to be necessary to meet the budget.
If, as this court holds, the state board has the power to fix the amount of the budget to be spent for social welfare in each county of the state it is idle for us to hold that it is not the duty of the county commissioners to raise by all means within their power, that is, the three-mill levy and the allocation of the sales tax money, the funds necessary to meet that budget.
As it now stands, we give the needy of the counties a budget but we withhold the money to meet the budget. I am unable to see just what benefit that is going to do the needy of the counties. This whole affair is all part of the running fight that has been going on since 1937 between the county commissioners of the various counties and the board of social welfare as to who is going to administer the welfare program in the various counties. I had thought it had been settled but apparently it has not.